Filed 5/20/21 In re Isaac J. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 In re ISAAC J., a Person Coming Under the
 Juvenile Court Law.

 LASSEN COUNTY CHILD AND FAMILY                                                              F081934
 SERVICES,
                                                                         (Tulare Super. Ct. No. JJV073103A)
           Plaintiff and Appellant,

                    v.                                                                    OPINION
 TULARE COUNTY HEALTH AND HUMAN
 SERVICES AGENCY,

           Plaintiff and Respondent;

 JESSICA J.,

          Defendant and Respondent.



         APPEAL from orders of the Superior Court of Tulare County. Hugo J. Loza,
Judge.
         Prentice Long, Margaret Long, and P.J. Van Ert, for Plaintiff and Appellant.
         Jennifer M. Flores, County Counsel, John A. Rozum, Chief Deputy County
Counsel, and Abel C. Martinez, Deputy County Counsel, for Plaintiff and Respondent.
       John L. Dodd, under appointment by the Court of Appeal, for Defendant and
Respondent.
                                         -ooOoo-
       In this juvenile dependency case, Lassen County Child and Family Services
(Lassen CFS) appeals a transfer-out order issued by Tulare County Superior Court
transferring the case to Lassen County Superior Court. Because we conclude the notice
of appeal was untimely filed, and we are therefore without appellate jurisdiction, we
dismiss the appeal.
                 FACTUAL AND PROCEDURAL BACKGROUND
       In July 2020, the Susanville Police Department in Lassen County responded to a
residence where Jessica J. (mother) lived in one of the bedrooms with Isaac. Mother was
behaving erratically and violently while under the influence of methamphetamine. The
police transported mother to Banner Lassen Medical Center and placed her on a 72-hour
psychiatric hold. Because mother was unable to make a plan for the care of her minor
son, Isaac J., a protective hold was placed on Isaac, and Lassen CFS filed a juvenile
dependency petition alleging he came within the juvenile court’s jurisdiction under
Welfare and Institutions Code1 section 300, subdivisions (b) (failure to protect) and (g)
(no provision for support). At the detention hearing, the Lassen County Superior Court
ordered Isaac detained from mother. Isaac was placed with his maternal grandmother in
Rocklin, Placer County, California.
       On July 27, 2020, mother reported to the social worker her address was in Exeter,
Tulare County, California, but she was currently temporarily residing in a residential
substance abuse treatment facility called “Teen Challenge” in Bakersfield, Kern County,
California. On August 5, 2020, Lassen CFS filed a motion for transfer out, noting the
social worker had verified mother’s Exeter address on July 21, 2020, and July 26, 2020.

       1
       All further undesignated statutory references are to the Welfare and Institutions
Code unless otherwise stated.

                                             2.
The motion indicated that on July 21, 2020, the maternal grandmother told the social
worker that mother “was going to be picked up by the maternal grandfather and brought
back to his residence in Exeter, California.” The motion further indicated that on July 26,
2020, mother provided the social worker with the maternal grandfather’s address and
stated she would like the case to be moved to Tulare County. The motion was served on
mother via mail at Teen Challenge, Bakersfield. On July 28, 2020, mother’s attorney
executed a “change of mailing address form” indicting mother’s mailing address was the
maternal grandfather’s address in Exeter. The jurisdiction report dated August 5, 2020,
listed two addresses for mother: “Residence: [Exeter address]” and “Current: Teen
Challenge Bakersfield.” The jurisdiction report also noted mother had told the social
worker she resided in Tulare County prior to entering the treatment program.2
       At the jurisdictional hearing held on August 10, 2020, the Lassen County Superior
Court found Isaac was described by section 300, subdivisions (b) and (g). Mother was
not present because she was in a “blackout period in her treatment program.” The court
also found Isaac’s residence was in Tulare County and granted Lassen CFS’s motion to
transfer jurisdiction to that county.
       Upon receipt of the transfer documents, the Tulare County Child Welfare Services
agency (Tulare agency) prepared an “Acceptance of Transfer Report,” dated August 24,
2020, representing that a social worker had called the phone number provided for mother

       2  The record suggests mother did not reside in Tulare County immediately before
entering treatment, as the Susanville Police Department report attached to the jurisdiction
report listed mother and Isaac’s address as the same as residence where the incident
occurred (in Lassen County) and referenced a tenant’s statement to mother’s having a
bedroom in that home. Further, mother had a lengthy criminal history, with arrests and
convictions dating back to 1999 ranging in location from Santa Clara County, San Benito
County, Santa Cruz County, Tulare County, and Nevada. Her Tulare County criminal
history occurred between 2005 and 2010. She had arrests and convictions in Santa Clara
County and San Benito County from 2011 through 2014. She had one filing in Tulare
County in 2014, and her most recent criminal history was in Nevada between 2017 and
2019. Mother also had child welfare history in Nevada from 2015 and 2017, with the
second case being closed in 2018.

                                            3.
and spoke with the maternal grandfather. The maternal grandfather reported mother was
currently at Teen Challenge in Bakersfield for residential drug treatment, and he was
unaware of her discharge date. The social worker met with mother at Teen Challenge,
where mother advised the social worker the program was a year-long residential program
and, after six months, she would be eligible to have Isaac placed with her. Mother’s start
date of the program was August 3, 2020. A counselor at the program confirmed the
program was one year long. Mother stated she intended to live with the maternal
grandfather in Exeter once she completed the program. In its report, the Tulare agency
“recommended the case not be accepted for transfer to Tulare County as the mother
currently resides in Kern County.”
       At the transfer in hearing held on August 25, 2020, the Tulare County Superior
Court accepted the transfer-in order to “retain jurisdiction.” The court noted mother had
not established residence in Tulare County, and there was no connection to Tulare
County. County Counsel informed the court Lassen County was “mother’s last known
residence.” It was noted by one of the parties present that Isaac was placed in Rocklin
County, which was “up north.” The court noted “Lassen needs to keep [the case] until”
mother moved to Tulare County and stated, “[W]e’ll order the matter be transferred back
to Lassen County at this time.” County counsel asked the court for a date for “the
transfer out,” and the court stated, “[W]e’ll put a date to confirm for the 15th of
September.” The minute order, signed by the judge who made the oral pronouncement
and dated August 25, 2020, indicated the court ordered the matter back to Lassen County
and that a “confirmation” was set on September 15, 2020.
       On August 27, 2020, the Tulare County Superior Court executed a written
transfer-out order using the Judicial Council form, Juvenile Court Transfer Orders (JV-
550). The record contains a certified mail receipt addressed to the Lassen County
Superior Court postmarked August 28, 2020, and a document stating that on



                                              4.
September 3, 2020, Lassen County received certified case documents generated by the
Tulare County Superior Court.
       On September 15, 2020, the court called the case, the clerk stated the “transfer was
granted,” and the court responded that the matter would be taken off calendar. The
minute order indicated the “[t]ransfer order is confirmed.”
       According to the notice of appeal, a dispositional hearing was held in Lassen
County on October 5, 2020.
       On October 28, 2020, Lassen CFS filed a notice of appeal in the Tulare County
Superior Court stating the findings and orders it was appealing from were: “8/25/2020 –
Transfer-In Hearing; Transfer Out” and “9/15/2020 – Confirmation of Transfer Out to
Lassen County.”
                                     DISCUSSION
       Lassen CFS asserts the Tulare Superior Court made several errors with regard to
its hearing and transfer-out order made on August 25, 2020, and “confirmed” on
September 15, 2020. Respondent mother, joined by the Tulare agency, argues we must
dismiss the appeal because Lassen CFS’s notice of appeal was filed untimely as it was
filed over 60 days after the Tulare County Superior court made the transfer order.3
Lassen CFS disputes respondents’ contention because the transfer order was made
appealable when the court “confirmed” the order on September 15, 2020, rendering
Lassen CFS’s notice of appeal filed on October 28, 2020, timely. We agree with the
respondents that we must dismiss the appeal because we do not have appellate
jurisdiction, as we conclude the notice of appeal was untimely filed.

       3 Mother, joined by the Tulare agency, contends the time to file a notice of appeal
started to run when the Tulare County Superior Court served the transfer order on Lassen
County on August 28, 2020. Mother arrives at this conclusion by relying on California
Rules of Court, rule 8.104(a)(1)(A), the rule applying to civil appeals. Rule
8.104(a)(1)(A) was the incorrect rule to apply; as we explain in this opinion, the rules
applying to juvenile appeals apply. While we disagree with mother’s analysis, we agree
with her conclusion.

                                            5.
       A timely notice of appeal vests jurisdiction in this court. (Adoption of Alexander
S. (1988) 44 Cal.3d 857, 864.) Unless a timely notice of appeal is filed, we have no
power to entertain an appeal. (Van Beurden Ins. Services v. Customized Worldwide
Weather Ins. Agency (1997) 15 Cal.4th 51, 56.) “ ‘If a judgment or order is appealable,
an aggrieved party must file a timely appeal or forever lose the opportunity to obtain
appellate review.’ [Citation.]” (Norman I. Krug Real Estate Investments, Inc. v.
Praszker (1990) 220 Cal.App.3d 35, 46.) When a notice of appeal is untimely, we must
dismiss the appeal. (Hollister Convalescent Hospital, Inc. v. Rico (1975) 15 Cal.3d 660,
666–667.)
       A transfer-out order in a juvenile dependency case “may be appealed by the
transferring or receiving county and notice of appeal must be filed in the transferring
county, under [California Rules of Court,] rule 8.400.”4 (Rule 5.610(j).) Rule 8.400 is
the introductory rule of the juvenile appeals chapter of the court rules, Chapter 5, which
specifies the proceedings to which the rules in that chapter govern; thus, appellants
appealing a transfer-out order must follow the provisions of rules 8.400 through 8.416 of
Chapter 5 on juvenile appeals.
       The time to appeal in juvenile appeals is governed by rule 8.406, which provides,
“a notice of appeal must be filed within 60 days after the rendition of the judgment or the
making of the order being appealed.”5 (Rule 8.406(a).) “ ‘[T]he making of the order’ ”
has been interpreted by appellate courts to mean an oral pronouncement of the order in
open court; this “marks the beginning of the time to file a notice of appeal. [Citation.]”
(Adoption of Reed H. (2016) 3 Cal.App.5th 76, 81–82 (Reed H.); In re Markaus V. (1989)
211 Cal.App.3d 1331, 1337.) An exception to this rule is “ ‘where a statute requires a
certain form of order’ ”; then “ ‘the order is effective only when made in the statutory

       4   All further rule references are to the California Rules of Court.
       5  Except in cases where a referee or temporary judge made the order; however,
there is no indication the court here was a referee or temporary judge.

                                               6.
form.’ [Citation.]” (Reed H., supra, 3 Cal.App.5th at p. 82.) Rule 5.610 requires a
transfer order “be entered on Juvenile Court Transfer-Out Orders (form JV-550), which
must include all required information and findings.” (Rule 5.610(h).)6 Thus, we
conclude in the present case, the time to file a notice of appeal began when the order was
entered on the JV-550.
         Here, the order Lassen CFS challenges was pronounced orally by the court on
August 25, 2020. The JV-550 form was filed on the same day, yet it was signed by the
court on August 27, 2020.7 Lassen CFS’s notice of appeal was filed on October 28,
2020, 62 days after the court signed the JV-550. We conclude, it was, therefore,
untimely, and we have no discretion to consider the merits of the appeal because we do
not have jurisdiction.
         We are unpersuaded by Lassen CFS’s argument that the court’s setting of the
September 15, 2020 “confirmation” court date extended the time to appeal the transfer
order to that date. Lassen CFS does not cite, nor can we find, any authority that supports
this proposition. Rather, we find Reed H., supra, 3 Cal.App.5th 76 instructive on this
point.
         In Reed H., the juvenile court heard a petition to terminate parental rights pursuant
to Family Code section 7662. (Reed H., supra, 3 Cal.App.5th at pp. 78–79.) Following
the presentation of evidence, the juvenile court took the matter under submission and set
a briefing schedule, after the completion of which the juvenile court informed the parties
it would issue a written ruling. (Id. at p. 79.) Upon reviewing the briefing, the juvenile
court issued its written ruling, which included a direction to counsel to prepare an order
and judgment for submission to the court upon review by opposing counsel as to the form

         Juvenile court rules “ ‘have the force of statute to the extent that they are not
         6
inconsistent with legislative enactments and constitutional provisions.’ [Citation.]” (In
re William M.W. (2019) 43 Cal.App.5th 573, 583, citing In re Richard S. (1991) 54
Cal.3d 857, 863.)
         7   As stated, the JV-550 was mailed to Lassen County on August 28, 2020.

                                               7.
of the proposed order and judgment within 30 days. (Ibid.) The order and judgment
prepared by counsel was filed almost a month after the court issued its written ruling.
(Ibid.) The appealing party filed a notice of appeal 64 days after the court’s issuance of
its written ruling, but within 60 days of the filing of the order and judgment prepared by
counsel. (Id. at pp. 79–80.) The appellate court concluded the rules of court pertaining to
juvenile appeals applied to the proceedings (id. at pp. 80–81) and concluded the filing of
the court’s written ruling constituted the “ ‘rendition of the judgment or making of the
order’ ” under rule 8.406(a) (id. at p. 82). It was “immaterial” that the order directed a
party to prepare an order and judgment as no such document was required by the
applicable Family Code statute to be effective. (Ibid.) The notice of appeal was deemed
untimely, and the appeal was dismissed. (Ibid.)
       Here, as we have explained, the court’s entering the transfer order on the JV-550
form constituted the “making of the order” within the meaning of rule 8.406(a). It was,
thus, like the court’s direction for order and judgment to be prepared and the subsequent
filing of said order and judgment in Reed H., “immaterial” that the Tulare County
Superior Court in the present case set a future date for “confirmation” of the order. The
court had orally pronounced the order on August 25, 2020, entered it on a JV-550 form
on August 27, 2020, and sent the JV-550 form to Lassen County on August 28, 2020;
therefore the time to file the notice of appeal had already begun, like with the court’s
issuance of the written ruling in Reed H. Like the Reed H. written ruling, the Tulare
County Superior Court’s transfer order became effective when it was entered on the JV-
550 form, and the subsequent hearing on September 15, 2020, did not have any operative
effect on the order. Upon receipt and filing of a certified copy of the transfer order (the
JV-550 form), Lassen County was required, pursuant to rule 5.612, to assume jurisdiction
of the case. The record indicates this happened on or near September 3, 2020. There is
nothing in the record nor in the applicable law, to indicate Lassen County was awaiting
notice of a “confirmation” subsequent to receiving the certified copy of the order; such an

                                             8.
act would have been contrary to rule 5.612. Moreover, the Tulare County Superior Court
took no judicial action on September 15, 2020; it was the clerk who stated the “transfer
was granted,” indicating the order had already been made by the court, an indication
supported by the court’s transmission of the JV-550 form to Lassen County.
       Lassen CFS suggests its notice of appeal was timely despite no judicial action
taking place on September 15, 2020, because an issue it alleges on appeal is that no
transfer-out hearing took place as required by provisions of the Rules of Court. We are
unpersuaded by this argument because there was nothing precluding Lassen CFS from
making this argument in a timely appeal, and we do not find it is an appropriate reason to
find the time to appeal, clearly set forth in the Rules of Court as we have explained, was
extended. As we have stated, we are without discretion to consider an appeal over which
we have no jurisdiction. Again, Lassen CFS does not cite authority to support its
proposition. Nor does it reference the applicable rules of court or case law interpreting
those rules or make any argument as to why those rules and case law should not be
followed.
       For the foregoing reasons, we conclude Lassen CFS’s notice of appeal was
untimely filed, the juvenile court’s order has thus become final, and we are without
appellate jurisdiction.
                                     DISPOSITION
       The appeal is dismissed.




                                             9.
                      POOCHIGIAN, Acting P.J.
WE CONCUR:



MEEHAN, J.



DE SANTOS, J.




                10.